Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record does not teach or fairly suggest in combination of steps as recited in the applicant’s independent claims for the limitations of: “In a digital medium environment for designing graphical user interfaces, a computer-implemented method of resizing a graphical user interface comprising: detecting a selection of an object of a graphical user interface presented for display to a user, the object including a plurality of elements; placing a pivot point at a vertical position and a horizontal position within the selected object, the pivot point segmenting the selected object into quadrants and moveable to resize the quadrants, detecting a single user input to resize the selected object, the single user input comprising a selection of one or more edges of the selected object and further comprising a movement of the one or more selected edges; and in response to the single user input, scaling the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point by maintaining at least one distance of the two or more elements relative to the selected one or more edges during the user input”. 
Zhao teaches the limitation of: “detecting a selection of an object of a graphical user interface presented for display to a user, the object including a plurality of 
Molander teaches “placing a pivot point at a vertical position and a horizontal position within the selected object, the pivot point segmenting the selected object into quadrants,” (0018-0020, Fig. 1) but does not teach “detecting a single user input to resize the selected object, the single user input comprising a selection of one or more edges of the selected object and further comprising a movement of the one or more selected edges; and in response to the single user input, scaling the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point by maintaining at least one distance of the two or more elements relative to the selected one or more edges during the user input”. Molander discuss a pivot point segmenting the selected object into quadrants, however it does not teach scaling the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point.
Ignatchenko teaches “scaling the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point” but does not teach: “detecting a single user input to resize the selected object, the single user input comprising a selection of one or more edges of the selected object and further comprising a movement of the one or more selected edges; and in response to the single user input, scaling the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point by maintaining at least one distance of the two or more elements relative to the selected one or more edges during the user input”. Ignatchenko discuss a method of using different scaling algorithms for maintaining spacing between two more elements during resizing of user interface elements does not teach maintaining at least one distance of the two or more elements relative to the selected one or more edges during the user input.
Tatsumi teaches maintaining at least one distance of the two or more elements (Abstract) but does not teach: “detecting a single user input to resize the selected object, the single user input comprising a selection of one or more edges of the selected object and further comprising a movement of the one or more selected edges; and in response to the single user input, scaling the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point by maintaining at least one distance of the two or more elements relative to the selected one or more edges during the user input”. Tatsumi discuss configuration of spacing using the user interface for maintaining spacing between elements with relationships, however it does not maintain the spacing relative to the selected one or more edges 
After a thorough search, careful consideration to applicant’s arguments and in light of the prior art made of record, claims 1-17 and 21-23 are allowed. The closest prior art of record outlined above discusses aspects of the features present in the claims, however they fail to individually, or in combination, teach each of the features present in the allowable claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CARL E BARNES JR/Examiner, Art Unit 2177        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177